DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sujan US 2012/0197501 in view of Lindhuber US 2012/0078496 and further in view of Sugano US 2015/0035663. 

	Regarding claims 1 and 8, Sujan discloses a vehicle (109) and a method for controlling a vehicle comprising: 

a display configured to display an object guiding inertial driving (in at least paragraph [0028], display can convey instructions such as “coast recommended”); 

an accelerator pedal configured to apply reaction force (in paragraph [0028], haptic feedback through throttle pedal); and 

a controller configured to:

display the object guiding inertial driving at a guiding time point (in at least paragraph [0023], monitoring the occurrence of a trip window to provide an optimum operating condition ahead of the vehicle, in order to minimize fuel consumption and further in paragraph [0025], wherein during the optimization the current vehicle inputs are obtained and lastly a user is provided with an upcoming recommendation in at least paragraph [0028], wherein a coast recommended is provided on the display at a time point prior to the coasting); and




Although, Sujan discloses a controller configured to apply a reaction force to an accelerator pedal when guiding the inertial driving to induce the inertial driving as an alternate form of feedback that a driver may be exposed to, this feature would be obvious to a person of ordinary skill in the art to include an additional feedback other than the display itself in order for a driver to be more aware of an upcoming situation and further to increase the warning that a driver should in fact begin coasting.  Therefore Sujan would be obvious to a person of ordinary skill in the art to include a display and additionally rather than alternatively a haptic feedback of a throttle pedal in order to increase the alertness of a driver of an impending circumstance.

Sujan fails to explicitly disclose however Lindhuber teaches wherein the object is at least one of an image or a text that characterizes inertial driving (in at least Fig. 3b, “Remove foot from gas pedal…” and in Fig. 3C, 300, arrow showing removing foot from pedal, and Fig. 3d, 700, shows a shifter needing to be shifted in neutral).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle with the display and controller for inertial driving as disclosed by Sujan with the display recommendation as taught by Lindhuber in order for a vehicle to drive the most efficient way possible therefore reducing fuel costs and emissions.   

Sujan further fails to explicitly disclose however Sugano teaches wherein the controller is configured to gradually reduce the reaction force applied to the accelerator pedal after the vehicle is decelerated to a predetermined speed (in at least paragraph [0046], wherein the reaction force command value is increased at a predetermined rate of change until a predetermined command value is met, held at that value and then the reaction force command value is reduced to 0 at a predetermined rate of change, wherein the predetermined reaction command value is based on vehicle speed, therefore when 


Regarding claims 2 and 9, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above.  Sajun fails to explicitly disclose however Lindhuber teaches  the vehicle, wherein the controller is configured to display the object on a display when deceleration of the vehicle is required to a predetermined speed within a predetermined distance (in at least paragraph [0006], wherein the control system evaluates the speed and distances as a function of the route data of a predetermined route combined with current vehicle data such that the exact time or the route point, after which a predetermined speed in a defined distance can be reached in coasting mode and upon reaching this point the control system sends by way of the display at least one recommendation).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle with the display and controller for inertial driving as disclosed by Sujan with the display recommendation based on speed and distance as taught by Lindhuber in order for a vehicle to drive the most efficient way possible therefore reducing fuel costs and emissions.   



Regarding claims 7 and 14, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above. Sujan further discloses the vehicle, wherein the controller is configured to determine to perform guidance on the inertial driving of the vehicle when it is determined that deceleration of the vehicle is required based on a running route and road information (in at least paragraph [0025] and [0028]).  


Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lindhuber and Sugano and further in view of Frey US 2013/0211696.  


Regarding claims 3 and 10, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above.  Sujan fails to explicitly disclose however Frey teaches the vehicle, wherein the controller is configured to increase the reaction force of the accelerator pedal until the reaction force reaches a predetermined reference value when deceleration of the vehicle to a predetermined speed within a predetermined distance is required (in at least paragraphs [0015-0019], wherein when a deceleration is determined as a result of an obstacle or hindrance in time, the desired speed reduction is achieved by coasting and increasing the reaction force by sending a signal such as a pressure point in the control device itself which thereby increases the amount of reaction force so that proper deceleration is performed based on whether or not this can be performed in time).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle with the display and controller for inertial driving as disclosed by Sujan with the predetermined third range that the pedal is to be maintained within constantly during inertial driving as taught by Frey in order for a driver to easily perceive assistance without being distracted from driving the car.


	Regarding claims 4 and 11, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above. Sujan fails to explicitly disclose however Frey teaches the vehicle, wherein the controller is configured to control the reaction force of the accelerator pedal so that the reaction force applied to the accelerator pedal during the inertial driving of the vehicle is maintained at a predetermined reference value (in at least paragraphs [0015-0019], wherein the assistance provided for finding/locating the third control range is provided through use of a signal and the pedal must remain within that third control range in order to perform coasting, also see claim 14, wherein the third control range is maintained for each rotational speed over a rotational range that lies between previously defined limits).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle with the display and controller for inertial driving as disclosed by Sujan with the .

Claims 3 and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lindhuber and Sugano and further in view of Ueno US 2006/0231074.
	

Regarding claims 3 and 10, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above.  Sujan fails to explicitly disclose however Ueno teaches the vehicle, wherein the controller is configured to increase the reaction force of the accelerator pedal until the reaction force reaches a predetermined reference value when deceleration of the vehicle to a predetermined speed within a predetermined distance is required (in at least paragraphs [0089], [0130-0135], wherein when a vehicle travels on a downhill, the accelerator reaction force is stepped to predetermined values and further the reaction force of the pedal is based on the speed of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the vehicle with the display and controller for inertial driving as disclosed by Sujan with the accelerator pedal reaction force based on different characteristics as taught by Ueno in order to ensure easiness in operating a pedal and a comfortable feeling while driving.

Claims 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sujan in view of Lindhuber and Sugano and further in view of Maruyama US 2016/0200194.

	Regarding claims 5 and 12, the combination of Sajun, Lindhuber, and Sugano teaches the limitations of claims 1 and 8 as shown above.  Sujan further discloses terminating the inertial driving.  Sujan fails to explicitly disclose however Maruyama teaches the vehicle, wherein the controller is configured to gradually reduce the reaction force applied to the accelerator pedal when a predetermined time period has ended (in at least paragraphs [0010-0011] and [0013], wherein the reaction force decreases gradually after a predetermined time period).  It would have been obvious to a person of .

  
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669